DETAILED ACTION
The amendment filed 12/14/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments to claims 1, 3 and 8 have overcome the previously applied rejections under 112(a) and 112(b).
	Applicant’s amendments to claims 1 and 8 are sufficient to overcome the previously applied rejections under Grebe in view of Shampine et al. or in view of Lovell et al.   However, insofar as applicant’s arguments submitted 12/14/2020 would apply to the new rejection below, the examiner disagrees that it would not be obvious to substitute a coiled tubing running string for the conduit of Grebe.  Applicant argues that one of ordinary skill would not substitute the flexible conduit of Grebe for a coiled tubing running string because it would change the principle of operation of Grebe.  The examiner disagrees because while such a substitution would change the delivery means for the tunneling arrangement, it would not change the principle of operation because the resulting device would remain appropriate for its original use, i.e. acid boring or drilling (as in col. 1, lines 1-7 of Grebe).  Applicant further argues that a substantial redesign and reconstruction would be necessary to include a coiled tubing running string with the arrangement of Grebe.  However, the examiner finds no such 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2,271,005) in view of Misselbrook et al. (US 2008/0271925).  Grebe discloses a system for conducting acid tunneling within a wellbore, the system comprising: a whipstock (15) having an angled landing surface; an acid tunneling arrangement (12/11/14 etc.) to be run into the wellbore and having an acid tunneling tool (12) to direct acid injection in a desired tunneling direction (col. 4, lines 64-75, col. 8, lines 5-25), the acid tunneling tool being azimuthally oriented within the wellbore by the whipstock landing surface as the acid tunneling tool is brought into contact with the landing surface (as in fig 1, also col. 5, lines 43+); the acid tunneling tool having an acid injection wand (12) to direct acid toward the desired tunneling direction, the wand further being angularly oriented with respect to a vertical by disposal upon the landing surface (as in col. 5, lines 43+); the acid tunneling tool is contained within an acid tunneling bottom hole assembly (12 may be considered as such); the bottom hole assembly is affixed to a running string (10) for disposing the bottom hole assembly into . 
Misselbrook et al. disclose an acid tunneling arrangement wherein a bottom hole assembly (100) comprising an acid tunneling tool (paragraph 36) is advanced into a wellbore by pushing force upon the bottom hole assembly via a coiled tubing running string (paragraph 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a coiled tubing running string, as taught by Misselbrook et al. for the running string of Grebe in order to provide a running string which can be more efficiently be delivered to the wellsite and run into and out of the wellbore (as well-known with use of coiled tubing).  Further, it is considered obvious to one of ordinary skill to choose from a finite number of identified predictable solutions (for delivering the bottom hole assembly downhole and advancing during tunneling) with a reasonable expectation of success.
.

Claims 2, 5-7, 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe in view Misselbrook et al. and further in view of Livescu et al. (US 2016/0333640).  Grebe and Misselbrook et al. disclose all the limitations of these claims, as applied to claims 1 and 8 above, except for sensors, a pulsating tool, a controller, or explicitly increasing acid flow rate or concentration.   Livescu et al. disclose a system for conducting acid tunneling within a wellbore, the system comprising: an acid tunneling arrangement (18) to be run into the wellbore and having an acid tunneling tool (28) to direct acid injection in a desired tunneling direction, the acid tunneling tool having an acid injection wand (42) to direct acid toward a desired tunneling direction; a sensor (58, 32) operably associated with the want to sense azimuth and/or orientation of the wand (paragraphs 35, 36); a controller (26) operably associated with the sensor to receive from the sensor a signal indicative of the sensed information; the acid tunneling tool is contained within an acid tunneling bottom hole assembly (28); the bottom hole assembly is affixed to a running string (20) for disposing the bottom hole .

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe in view of Misselbrook et al. as applied to claims 1 and 8 above, and further in view of O’Malley (US 2015/0000900).  Grebe in view of Misselbrook et al. disclose all the limitations of these claims, as applied to claims 1 and 8 above, except a caliper tool or a controller determining data from the caliper to allow an operation to adjust parameters.  O’Malley discloses a bottom hole assembly comprising a caliper (paragraph 19) which is configured to detect a diameter and/or topological information .





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
1/24/2021